Citation Nr: 1816559	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  12-32 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a respiratory disorder, and if so, whether service connection is warranted.

2.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a gastrointestinal disorder, and if so, whether service connection is warranted.

3.  Entitlement to service connection for a back disorder.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission

WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Rachel E. Jensen, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from June 1971 to February 1975.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In October 2017, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A copy of the transcript has been associated with the Veteran's claims file.

In raising his claims for service connection, the Veteran has identified various disorders, including a respiratory condition, bronchitis, emphysema, stomach problems, gastrointestinal problems, and acid reflux.  A claimant is not required in filing a claim for benefits to identify a precise medical diagnosis or the medical cause of his condition, but rather, sufficiently files a claim for benefits "by referring to a body part or system that is disabled or by describing symptoms of the disability."  Brokowski v. Shinseki, 23 Vet. App. 79, 86 (2009).  Thus, the Board has recharacterized the claims as reflected on the cover page.

The issues of entitlement to service connection for a respiratory disorder, gastrointestinal disorder, and back disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In unappealed June 1983 and November 2001 rating decisions, the RO denied service connection for a respiratory disorder.  The November 2001 decision also denied service connection for a gastrointestinal disorder.

2.  Medical evidence of numerous respiratory diagnoses added to the claims file since the November 2001 decision are relevant to the service connection claim for a respiratory disorder.

3.  Medical evidence of ongoing gastrointestinal symptoms and diagnoses added to the claims file since the November 2001 decision are relevant to the service connection claim for a gastrointestinal disorder. 


CONCLUSIONS OF LAW

1.  The November 2001 rating decision denying service connection for a respiratory disorder and gastrointestinal disorder is final.  38 U.S.C. § 7104, 7105 (2012); 38 C.F.R. §§ 20.302, 20.1103 (2017). 

2.  New and material evidence has been received to reopen the Veteran's claim for entitlement to service connection for a respiratory disorder.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(c)(i) (2017).

3.  New and material evidence has been received to reopen the Veteran's claim for entitlement to service connection for a gastrointestinal disorder.  38 U.S.C. § 5108; 38 C.F.R. § 3.156(c)(i).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Generally, a claim which has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C. §§ 7104(b), 7105(c).  An exception to this rule is 38 U.S.C. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the VA Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C. § 5108.

New evidence means evidence not previously submitted.  Material evidence means existing evidence that by itself or when considered with previous evidence relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final decision, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

By way of background, the Veteran's claim for service connection for a respiratory disorder was originally denied in an unappealed June 1983 rating decision.  The Veteran later sought to reopen the respiratory claim and brought an additional claim for service connection for a gastrointestinal disorder.  Both claims were denied in the November 2001 rating decision.  The June 1983 and November 2001 decisions denied the claim for service connection for a respiratory disorder, citing a lack of any relevant notation upon discharge and no current diagnosis upon examination.  The November 2001 rating decision denied the claim for service connection for a gastrointestinal disorder, stating there were no records of treatment in service for a gastrointestinal or stomach problem and no relevant notation upon discharge.

The Veteran did not submit any additional evidence within the year following the rating decision, nor did he perfect an appeal within the required timeframe.  Therefore, the November 2001 decision is final.  38 C.F.R. § 3.109.  The Veteran filed his claim to reopen in November 2008, and in a February 2009 rating decision, the RO found no new and material evidence had been submitted to warrant a reopening of the claims.

Evidence at the time of the November 2001 rating decision included the Veteran's service treatment records (STRs), post-service medical records, an April 1983 VA examination, and the Veteran's statements.  The STRs included service entrance examination and service separation examination reports that were negative for any notation regarding a gastrointestinal disorder.  The Veteran's May 1974 service separation examination report indicated that he suffered from "chronic or frequent colds" and that he had been seen by clinicians at Upper Heyford Air Force Base for frequent colds.  A chest x-ray had normal results.

It is unclear at the time of the November 2001 decision whether the entirety of the Veteran's STRs was reviewed.  There are numerous notations relevant to both claimed disorders that were not discussed by the RO, including the frequent colds notation on the separation examination report.  The Veteran was diagnosed with an upper respiratory infection in July 1971, August 1971, May 1972, March 1973, April 1973, September 1973, December 1973, and April 1974, as well as bronchitis in March 1973, April 1973, and November 1973, and additional flu-like, cold-like or strep throat symptoms in December 1973, March 1974, April 1974, July 1974, and December 1974.  This included a five-day hospitalization and a two-day hospitalization.  He complained of stomach cramps and epigastric pain in December 1972 which was diagnosed as peptic disease.  He had further reports of epigastric pain in January 1973.  Maalox was prescribed each time he was seen by clinicians.

Post-service medical records included July 1978 and November 1979 notations of regular respiration without rales or wheezes.  An October 1982 treatment record diagnosed the Veteran with bronchitis.  Shortness of breath was recorded in October 1986 and January 1987, with the Veteran noting a history of mild asthma.  A December 1980 record found no hernia, but "laxity of the right inguinal ring, only mildly symptomatic." April 1981, May 1981, January 1986, and October 1986 records described indigestion, gas, and a burning sensation in the stomach.  He was diagnosed in January 1986 with reflux esophagitis.  The standard treatment included Maalox.

The Veteran underwent a VA examination in April 1983 which noted pain around the sternum bilaterally with deep breathing which was attributed to Tietze Syndrome with bilateral osteochondritis.  The lungs were clear upon examination and a chest x-ray was normal.  The examiner reported no evidence of pulmonary disease.  A pulmonary function test revealed there was no evidence of obstructive or restrictive lung disease.

The Veteran submitted a statement in November 2001 that he had been told by doctors that there was nothing that could be done for his gastrointestinal condition, so he was just taking over-the-counter antacids.  He also reported that he took medication for his shortness of breath instead of going to the doctor due to transportation limitations.

Evidence added to the record since the November 2001 rating decision includes private and VA treatment records and the Veteran's hearing testimony regarding his claims.

Medical records contain treatment for several respiratory conditions, including pneumonia, chronic obstructive pulmonary disease (COPD), and emphysema.  The Veteran has undergone surgery for complications, as well.  The Veteran has also been diagnosed with gastroesophageal reflux disease (GERD) and is prescribed medication to treat symptoms.  

The Veteran testified at a hearing before a Decision Review Officer in September 2011, where he described the onset of his respiratory problems in service.  He noted that when he was at Upper Heyford Air Force Base, his doctor told him that his continued symptoms were due to his working in the English weather on the flight line.  At the October 2017 Board hearing, the Veteran reported that he did not always seek medical attention for his claimed disabilities, as he often could not take the time or could not afford to seek treatment.  

The Board finds that the Veteran's subsequent diagnoses for various respiratory conditions and for GERD, including symptoms and treatment similar to such noted in service, and his lay statements regarding the onset of symptoms, relate to unestablished facts necessary to substantiate the claims.  Accordingly, the Board must reconsider the claims for service connection for a respiratory disorder and a gastrointestinal disorder.  The claims are therefore reopened and will be considered upon remand.


ORDER

New and material evidence having been received, the appeal to reopen a claim of entitlement to service connection for a respiratory disorder is granted. 

New and material evidence having been received, the appeal to reopen a claim of entitlement to service connection for a gastrointestinal disorder is granted. 


REMAND

It is clear the Veteran suffered from various respiratory conditions in service.  He also has several relevant diagnoses post-service.  To determine whether his current condition is related to the in-service diagnoses, a VA examination is needed.  Likewise, there is evidence in the Veteran's STRs of epigastric complaints in service, evidence of continued gastrointestinal problems post-service, and a subsequent GERD diagnosis.  A VA examination is needed to determine the etiology of his current condition.

The Veteran was never afforded a VA examination for his claimed back disorder.  However, his STRs contain a complaint of a backache lasting two days in May 1972 and contain a diagnosis of a strained back in August 1972.  The Veteran was in a car accident in December 1973, and shortly thereafter complained of low back pain, radiating bilaterally to the groin.  A December 1974 record again complained of low back pain.  At the October 2017 hearing, the Veteran reported that his back complaints stemmed from the motor vehicle accident and that he did not always seek medical treatment for pain, but would use a heating pad, Ben-Gay, and over-the-counter pain medications.  Post-service, the Veteran has been diagnosed with chronic low back pain, lumbago, lumbar radiculitis, and lumbar degenerative disc disease.  With evidence of back complaints in service and the subsequent diagnoses, the Board finds that a VA examination is needed to determine the etiology of his current condition.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to any outstanding records pertaining to his claimed conditions, specifically to include any outstanding private treatment records.  He should be asked to authorize the release of any outstanding pertinent non-VA medical records.

2.  Attempt to obtain relevant outstanding VA treatment records.

3.  Schedule the Veteran for a VA examination by a qualified clinician to determine the nature, extent, onset, and etiology of any respiratory disorders.  The contents of the entire claims file should be made available to the examiner, and the examination report should include discussion of the Veteran's documented medical history and assertions.  

All indicated tests and studies should be accomplished (with all findings made available to the requesting examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.  A complete rationale for all opinions expressed should be provided.

Although whether the Veteran's respiratory symptoms in service are related to any current disorder may be obvious on the current record to one trained in medicine, it is necessary for purposes of VA benefits claims that a qualified person explain the matter to those untrained in medicine.  With that in mind, the examiner is asked to identify all respiratory diagnoses and to provide an opinion as to whether it is more likely than not (50 percent or better probability) that any respiratory disorder originated during the Veteran's active service, or is otherwise etiologically related to the Veteran's active service.   

4.  Schedule the Veteran for a VA examination by a qualified clinician to determine the nature, extent, onset, and etiology of any gastrointestinal disorders.  The contents of the entire claims file should be made available to the examiner, and the examination report should include discussion of the Veteran's documented medical history and assertions.  

All indicated tests and studies should be accomplished (with all findings made available to the requesting examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.  A complete rationale for all opinions expressed should be provided.

Although whether the Veteran's gastrointestinal symptoms in service are related to any current disorder may be obvious on the current record to one trained in medicine, it is necessary for purposes of VA benefits claims that a qualified person explain the matter to those untrained in medicine.  With that in mind, the examiner is asked to identify all gastrointestinal diagnoses and to provide an opinion as to whether it is more likely than not (50 percent or better probability) that any gastrointestinal disorder originated during the Veteran's active service, or is otherwise etiologically related to the Veteran's active service.

5.  Schedule the Veteran for a VA examination by a qualified clinician to determine the nature, extent, onset, and etiology of any back disorders.  The contents of the entire claims file should be made available to the examiner, and the examination report should include discussion of the Veteran's documented medical history and assertions.  

All indicated tests and studies should be accomplished (with all findings made available to the requesting examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.  A complete rationale for all opinions expressed should be provided.

Although whether the Veteran's back symptoms in service are related to any current disorder may be obvious on the current record to one trained in medicine, it is necessary for purposes of VA benefits claims that a qualified person explain the matter to those untrained in medicine.  With that in mind, the examiner is asked to identify all back diagnoses and to provide an opinion as to whether it is more likely than not (50 percent or better probability) that any back disorder originated during the Veteran's active service, or is otherwise etiologically related to the Veteran's active service.

6.  Thereafter, readjudicate the issues on appeal.  If any benefit sought remains denied, issue a Supplemental Statement of the Case to the Veteran and his representative.  After allowing an appropriate amount of time for response, return the case to the Board for review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


